UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4689


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BARTON JOSEPH ADAMS,

                    Defendant - Appellant,

             and

JOSEPHINE ARTILLAGA ADAMS; BRIAN ADAMS,

                    Claimants - Appellants.


Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:08-cr-00077-JPB-RWT-1)


Submitted: April 22, 2019                                         Decided: May 17, 2019


Before MOTZ and WYNN, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barton Joseph Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Barton Adams, Josephine Adams, and Brian Adams (collectively, “Appellants”)

seek to appeal the district court’s order amending the final order of forfeiture in Barton

Adams’ criminal case. The district court entered the final order of forfeiture, pursuant to

Fed. R. Crim. P. 32.2(c)(2), on June 25, 2014. We dismissed Appellants’ appeal of the

final order of forfeiture, holding that they lacked standing because the order had no

bearing on any of their rights. United States v. Adams, 663 F. App’x 269, 272 (4th Cir.

2016) (Nos. 16-6190, 16-6199, 16-6202, 16-6203, 16-6205); see Fed. R. Crim. P. 32.2

advisory committee’s note to 2000 adoption subdiv. (b); United States v. Flanders, 752
F.3d 1317, 1343 (11th Cir. 2014) (holding that criminal defendant lacks standing to

appeal final order of forfeiture); Doe v. Pub. Citizen, 749 F.3d 246, 257 (4th Cir. 2014)

(discussing standard for constitutional and prudential standing on appeal and holding that

persons not bound or aggrieved by district court’s order lack standing to appeal).

         On September 18, 2018, the district court granted the Government’s motion to

amend the final order of forfeiture to correct a clerical error under Fed. R. Crim. P. 36.

Appellants argue that the district court lacked the authority to amend the final order of

forfeiture. We conclude that Appellants’ lack of standing to appeal the June 2014 final

order of forfeiture is the law of the case. Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325

(4th Cir. 2017) (describing law-of-the-case doctrine). Just as Appellants lacked standing

to appeal the final order of forfeiture, they lack standing to appeal an amendment to that

order.



                                             2
       We therefore dismiss the appeal and deny Appellants’ motions seeking the

appointment of counsel, their motion challenging the district court’s jurisdiction to enter

the amended final order of forfeiture, and their motion to reconsider. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3